Citation Nr: 9912080	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-38 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the initial assignment of a noncompensable (0 
percent) disability rating for chronic sinusitis with 
postoperative uvulectomy was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1968 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The veteran has appealed the initial disability rating 
assigned by the RO for chronic sinusitis with postoperative 
uvulectomy.  The Board construes from his continued 
disagreement an implied claim for increased disability 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(an appeal from an initial rating is a distinct claim from a 
claim for an increased rating); AB v. Brown, 6 Vet. App. 35, 
38 (1993) (on a claim for an original or an increased rating, 
it is presumed that the veteran seeks the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy when less than the maximum 
available benefit is awarded).  This claim for an increased 
rating has not been adjudicated by the agency of original 
jurisdiction and is therefore returned to the RO for the 
necessary development and adjudication.

Effective October 7, 1996, the amendments to the rating 
criteria for respiratory disorders, including sinusitis, were 
revised.  See 61 Fed. Reg. 46,720 (1996) (codified at 
38 C.F.R. pt. 4).  See Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991) (holding that, generally, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the claimant 
will apply); but see Rhodan v. West, 12 Vet. App. 55 (1998) 
(holding that amended regulations may not be applied prior to 
their specified effective date, notwithstanding Karnas).  
While the September 1997 rating action referred to the 
revised regulations, the veteran was not provided with a 
supplemental statement of the case containing the revised 
criteria.  38 C.F.R. § 19.31 (1998).   


REMAND

In a recent case, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that an appeal from a initial rating is a separate and 
distinct claim from a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119, 125 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable. Id. 
at 126.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings. Id.  
Finally, when a veteran appeals the initial rating assigned 
for a disability, and the RO issues a statement of the case 
for an increased rating, the case must be remanded for the 
issuance of a proper statement of the case. Id. at 132.  On 
remand, the veteran is afforded time in which to perfect the 
appeal and to address specific items in the statement of the 
case. Id.  

In this case, the veteran appealed the noncompensable 
disability rating initially assigned by the RO for chronic 
sinusitis with postoperative uvulectomy.  However, it is 
unclear from the record whether, as required by Fenderson, 
the RO considered the possibility of staged ratings and 
properly apprised the veteran of the laws and regulations 
concerning the appeal of an initial disability rating.     

Accordingly, the case is REMANDED to the RO for the following 
action: 

1.  The RO should furnish the veteran and 
his representative a statement of the 
case on the issue of whether the initial 
assignment of a noncompensable (0 
percent) disability rating for chronic 
sinusitis with postoperative uvulectomy 
was proper.  The RO should afford the 
veteran 60 days in which to perfect his 
appeal and to address any specific items 
in the statement of the case.  

2.  If the veteran perfects his appeal, 
the RO should evaluate any new evidence 
submitted, perform any necessary 
additional development, and readjudicate 
the veteran's claim. The appellant and 
his representative, should be furnished a 
supplemental statement of the case, to 
include the revised regulations and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.    
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

